
	
		I
		111th CONGRESS
		1st Session
		S. 681
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 31, 2009
			Referred to the Committee on Education and
			 Labor
		
		AN ACT
		To provide for special rules relating to
		  assistance concerning the Greensburg, Kansas tornado.
	
	
		1.Short titleThis Act may be cited as the
			 Greensburg, Kansas Recovery Extension
			 Act.
		2.Availability of funds to address
			 Greensburg, Kansas tornadoNotwithstanding any other provision of law,
			 in the case of any national emergency grant that was made under section 173 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2918) to address the effects of
			 the May 4, 2007, Greensburg, Kansas tornado, funds made available for such
			 grant shall remain available for expenditure through June 30, 2010.
		
	
		
			Passed the Senate
			 March 30, 2009.
			Nancy Erickson,
			Secretary
		
	
